Fourth Court of Appeals
                               San Antonio, Texas
                                      June 25, 2014

                                   No. 04-14-00337-CV

                                   In the Matter of J.M.

                From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2005JUV01800
                     The Honorable Carmen Kelsey, Judge Presiding

                                         ORDER

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Appellant’s motion requesting an extension of
time to file the docketing statement and a copy of the record is DENIED AS MOOT.

      It is so ORDERED on June 25, 2014.



                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.




                                             Keith E. Hottle, Clerk